DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "The presence monitoring system of claim 1," in line 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US 1,596,389) in view of Bjerketvedt et al. (US 2017/0196160)

Regarding claims 1 and 11, Barnhart discloses an agricultural implement having a frame (including 15), said frame configured to be actuated relative to the ground between a raised position and a lowered position, and having a system for monitoring the installation status of shank attachment members of an agricultural implement, the system comprising:
a shank (26) extending between a proximal end and a distal end, the proximal end being pivotally coupled to the frame;

retaining means (including 32, 33) for attaching the shank attachment member to the shank.

Barnhart does not explicitly disclose the retaining means including a sensor or a controller. Bjerketvedt teaches a system for monitoring the installation status of shank attachment members of an agricultural implement, the system comprising:
arms (11) extending between a proximal end and a distal end, the proximal end configured to be coupled to the agricultural implement;
an arm attachment member (including 12) configured to attach to the distal end of the arms;
a sensor (including 18, 30) at least partially embedded within the arms at or adjacent to its distal end, the sensor including a sensing end configured to be positioned adjacent an inner surface of the arm attachment member when attached for operation, the sensor being configured to provide data indicative of an installation status of the arm attachment member relative to the arms; and
a controller (40) communicatively coupled to the sensor, the controller configured to determine the installation status of the arm attachment member based on the data received from the sensor (emitting an alarm when it determines improper installation).
Barnhart and Bjerketvedt are analogous because the both disclose towed agricultural implement having tillage points. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Barnhart with the sensing means as taught by Bjerketvedt in order to prevent damage to crop yields. (See Bjerketvedt, para. 0002.)

It is noted that Barnhart refers to element 26 as "an attaching member" and element 28 as a "shank." However when giving the claim language its broadest reasonable interpretation in light of the specification, element 26 of Barnhart is considered to meet the requirements of a shank. In contrast, element 11 of Bjerketvedt is considered not to meet the requirements of such an interpretation.

Regarding claims 2 and 12, Bjerketvedt teaches the sensor (including 18, 30) being configured to detect the presence of the arm attachment member (including 12) relative to the arms (11).

Regarding claims 3 and 13, Bjerketvedt teaches the controller (40) being configured to update the installation status of the arm attachment member when the arm attachment member is no longer detected relative to the arms by the sensor (sounding the alarm).

Regarding claims 6 and 15, Bjerketvedt teaches the sensor (including 18, 30) comprising a proximity sensor (see para. 0015).

Regarding claims 7 and 16, Bjerketvedt teaches the sensor (including 18, 30) being embedded within an opening defined in the arms such that the sensing end of the sensor is positioned at or adjacent to an outer surface of the arms (see Figs. 1, 2).

Regarding claim 8, Bjerketvedt teaches a user interface (visual indicator, vibrator, or audio indicator as set forth in para. 0018) in communication with the controller (40), the controller being configured to indicate the installation status of the arm attachment member to an operator of the agricultural implement via the user interface.

Regarding claim 10, Barnhart discloses the shank attachment member comprising a tillage point (including 36, 38).

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Bjerketvedt as applied to claim 3 above, and further in view of Tiede et al. (US 6,041,582)

Regarding claims 4 and 14, neither Barnhart nor Bjerketvedt explicitly discloses a positioning device in communication with the controller, and the controller being configured to identify a field location of the agricultural implement. Tiede teaches a similar system for an agricultural implement comprising a positioning device (including 138) in communication with the controller (including 116), the controller being configured to identify a field location of the agricultural implement when the tool member is differentiated by the sensor (including 104) based on position data received from the positioning device.
Barnhart, Bjerketvedt, Tiede are analogous because they all disclose towed agricultural implements having tools with shanks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the location means as taught by Tiede in order to gather spatially-variable characteristic data. (See Tiede, cols. 1-2.)

Regarding claim 5, Tiede teaches a user interface (including 118) in communication with the controller, the controller being configured to provide a notification associated with the field location to an operator of the agricultural implement via the user interface.

Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart in view of Bjerketvedt as applied to claim 1 above, and further in view of Biziorek et al. (US 7,198,295)

Regarding claims 9 and 17, neither Barnhart nor Bjerketvedt explicitly discloses the controller adjusting operation of the agricultural implement based on the installation status of the shank attachment member. Biziorek teaches a similar system for an agricultural implement wherein the controller (including 82) is configured to adjust an operation of the agricultural implement based at least in part on the installation status of the attachment member (20).
Barnhart, Bjerketvedt, and Biziorek are analogous because they all disclose towed agricultural implement having tools attached by shank means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the control means as taught by Biziorek in order to improve safety and impede contact with obstacles. (See Biziorek, col. 7.)

Regarding claims 18-20, the above combination teaches providing and operating a system for an agricultural implement which is controlled and adjusted as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/11/6/21